














--------------------------------------------------------------------------------











STOCK PURCHASE AGREEMENT
by and between
USA TECHNOLOGIES, INC.
and
ANTARA CAPITAL MASTER FUND LP
Dated as of October 9, 2019



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1


Section 1.1
Definitions
1


ARTICLE II AGREEMENT TO SELL AND PURCHASE
4


Section 2.1
Sale and Purchase
5


Section 2.2
Closing
5


Section 2.3
Investor’s Conditions
5


Section 2.4
Company’s Conditions
6


Section 2.5
Company Deliveries
6


Section 2.6
Investor Deliveries
7


ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7


Section 3.1
Existence
7


Section 3.2
Shares; Capitalization
8


Section 3.3
No Conflict
9


Section 3.4
No Default
9


Section 3.5
Authority
9


Section 3.6
Private Placement
10


Section 3.7
Approvals
10


Section 3.8
Compliance with Laws
10


Section 3.9
Due Authorization
12


Section 3.10
Legal Proceedings
12


Section 3.11
Company SEC Documents
12


Section 3.12
Internal Controls
12


Section 3.13
No Material Adverse Effect
13


Section 3.14
Certain Fees
13


Section 3.15
No Integration
13


Section 3.16
Investment Company Status
13


Section 3.17
Nasdaq Listing of Shares
13


Section 3.18
No Side Agreements
13


Section 3.19
Ownership of Assets
14


Section 3.20
Intellectual Property
14


Section 3.21
Taxes
14









i

--------------------------------------------------------------------------------



Section 3.22
Ownership of Other Entities
15


Section 3.23
Insurance
15


Section 3.24
Sarbanes-Oxley Act
15


Section 3.25
Disclosure Controls
15


Section 3.26
Compliance with Environmental Laws
15


Section 3.27
Compliance with Occupational Laws
16


Section 3.28
ERISA and Employee Benefits Matters
16


Section 3.29
Business Arrangements
17


Section 3.30
Labor Matters
17


Section 3.31
Restrictions on Subsidiary Payments to the Company
17


Section 3.32
Statistical Information/Forward Looking Statements
17


Section 3.33
Exports and Imports
17


Section 3.34
Related Party Transactions
18


Section 3.35
Effect of Certificates
18


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
18


Section 4.1
Existence
18


Section 4.2
Authorization, Enforceability
18


Section 4.3
No Conflict
19


Section 4.4
Certain Fees
19


Section 4.5
Investment
19


Section 4.6
Restricted Securities
20


Section 4.7
No Disqualification Event
20


Section 4.8
Certain Trading Activities
20


Section 4.9
Residence
20


Section 4.10
Legend
20


Section 4.11
Company Information
20


ARTICLE V COVENANTS
21


Section 5.1
Company Cooperation
21


Section 5.2
Lock-Up
21


Section 5.3
Non-Public Information
21


Section 5.4
Use of Proceeds
21


ARTICLE VI INDEMNIFICATION
21









ii

--------------------------------------------------------------------------------



Section 6.1
Indemnification by the Company
21


Section 6.2
Indemnification Procedure
22


ARTICLE VII MISCELLANEOUS
23


Section 7.1
Interpretation
23


Section 7.2
Survival of Provisions
23


Section 7.3
No Waiver; Modifications in Writing
23


Section 7.4
Binding Effect; Assignment
24


Section 7.5
Communications
24


Section 7.6
Removal of Legend
25


Section 7.7
Entire Agreement
26


Section 7.8
Governing Law and Jurisdiction
26


Section 7.9
Execution in Counterparts
27


Section 7.10
Recapitalization, Exchanges, Etc.
27















iii

--------------------------------------------------------------------------------





STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT, dated as of October 9, 2019 (this “Agreement”),
is by and between USA Technologies, Inc., a Pennsylvania corporation (the
“Company”), and Antara Capital Master Fund LP, a Cayman Islands exempted limited
partnership (the “Investor”).
WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, 3,800,000 shares of Common Stock (the “Shares”) in
accordance with the provisions of this Agreement; and
WHEREAS, at the Closing (as defined below), the Company and the Investor will
concurrently enter into a registration rights agreement in the form attached
hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company will provide the Investor with certain registration rights with respect
to the Shares (as defined below) acquired pursuant hereto.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and the Investor, intending to be
legally bound, hereby agree as follows:
ARTICLE I

DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Aggregate Purchase Price” means the product of (i) Purchase Price multiplied by
(ii) the aggregate number of Shares.
“Agreement” has the meaning set forth in the introductory paragraph.
“Anti-Money Laundering Laws” has the meaning specified in Section 3.8(b).
“Approved Sale” shall mean a sale of the Company to any Person (whether by
merger, consolidation, sale of all or substantially all of its assets or sale of
all or a majority of the outstanding capital stock) that is approved by the
board of directors of the Company.


“Business Day” means a day other than (a) a Saturday or Sunday or (b) any day on
which banks located in New York, New York are authorized or obligated to close.
“Bylaws” has the meaning specified in Section 2.3(f).
“Charter” means the Amended and Restated Articles of Incorporation of the
Company, as amended.
“Code” means the Internal Revenue Code of 1986, as amended.
“Closing” has the meaning specified in Section 2.2.
“Closing Date” has the meaning specified in Section 2.2.
“Commission” means the United States Securities and Exchange Commission.
“Commitment Letter” has the meaning specified in Section 2.5(e).
“Common Stock” means the common stock, without par value, of the Company.
“Company” has the meaning set forth in the introductory paragraph.
“Company SEC Documents” has the meaning specified in Section 3.11.
“Dispose of” means any (i) offer, pledge, sale, contract to sell, sale of any
option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant for the sale of, or other disposition of
or transfer of any, including any “Short Sale” or similar arrangement, or (ii)
swap, hedge, derivative instrument, or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of shares of Common Stock, whether any such swap or
transaction is to be settled by delivery of securities, in cash or otherwise.
“Draft Filings” means the Company’s (i) Form 10-K filing for the fiscal year
ended June 30, 2019, (ii) Form 10-Q for the quarterly period ended December 31,
2018, (iii) Form 10-Q for the quarterly period ended March 31, 2019, and (iv)
Form 10-Q for the quarterly period ended September 30, 2018, in each case, in
the form provided to the Investor on or about October 2, 2019.
“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including, without limitation, all stock purchase, stock
option, stock-based severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (x) any current
or former employee, director or independent contractor of the Company or its
subsidiaries has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Company or any of its
respective subsidiaries or (y) the Company or any of its subsidiaries has had or
has any present or future obligation or liability
“Environmental Laws” has the meaning specified in Section 3.26.
“Equity Interests” has the meaning specified in Section 3.2(b).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any member of the Company’s controlled group as defined
in Code Section 414(b), (c), (m) or (o).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Foreign Benefit Plan” means any Employee Benefit Plan established, maintained
or contributed to outside of the United States of America or which covers any
employee working or residing outside of the United States.    
“GAAP” means U.S. generally accepted accounting principles.
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, its Subsidiaries or any of their
respective properties.
“Indemnified Parties” has the meaning specified in Section 6.1.
“Indemnifying Party” has the meaning specified in Section 6.2.
“Intellectual Property” shall mean all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, domain names, technology, know-how and
other intellectual property.
“Investor” has the meaning set forth in the introductory paragraph.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.
“Lock-Up Period” has the meaning specified in Section 5.2.
“Material Adverse Effect” has the meaning specified in Section 3.1.
“Nasdaq” means the Nasdaq Stock Market.
“Occupational Laws” has the meaning specified in Section 3.27.
“Operative Documents” means, collectively, this Agreement, the Registration
Rights Agreement, and any amendments, supplements, continuations or
modifications thereto.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
“Press Release” has the meaning specified in Section 5.3.
“Purchase Price” has the meaning specified in Section 2.1(b).
“Purchase Price Payment” has the meaning specified in Section 2.6(a).
“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.
“Representatives” of any Person means the Affiliates of such Person and the
officers, directors, managers, employees, agents, counsel, accountants,
investment bankers and other representatives of such Person and its Affiliates.
“Sanctions” has the meaning specified Section 3.8(c).
“Sanctioned Country” has the meaning specified in Section 3.8(c).
“Sarbanes-Oxley Act” has the meaning specified in Section 3.24.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Shares” has the meaning set forth in the recitals hereto.
“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
“Subsidiary” has the meaning set forth in Section 3.1.
“Trading Affiliates” has the meaning set forth in Section 4.8.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.1    Sale and Purchase.
(a)    On the Closing Date, subject to the terms and conditions hereof, the
Company hereby agrees to issue and sell to the Investor, and the Investor hereby
agrees to purchase from the Company, the Shares, and the Investor agrees to pay
the Company the Purchase Price for the Shares as set forth in paragraph (b)
below.
(b)    The amount per share of Common Stock the Investor will pay to the Company
to purchase the Shares (the “Purchase Price”) hereunder shall be $5.25 per
share.
Section 2.2    Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Shares hereunder (the “Closing”)
shall take place by the remote exchange of documents and signatures by facsimile
or .PDF documents upon the satisfaction of the conditions set forth in Sections
2.3 and 2.4 (the date of such closing, the “Closing Date”). Unless otherwise
provided herein, all proceedings to be taken and all documents to be executed
and delivered by all parties at the Closing will be deemed to have been taken
and executed simultaneously, and no proceedings will be deemed to have been
taken or documents executed or delivered until all have been taken, executed or
delivered.
Section 2.3    Investor’s Conditions. The obligation of the Investor to
consummate the purchase of the Shares shall be subject to the satisfaction on or
prior to the Closing Date of each of the following conditions (any or all of
which may be waived by the Investor in writing, in whole or in part, to the
extent permitted by applicable Law):


(a)Substantially concurrently with the delivery of the Purchase Price Payment by
the Investor, the Company shall file the Draft Filings (in substantially the
same form previously reviewed by the Investor) with the Commission, in
compliance with all applicable rules and regulations;


(b)[intentionally omitted]


(c)(i) The representations and warranties of the Company contained in this
Agreement that are qualified by materiality or a Material Adverse Effect shall
be true and correct when made and as of the Closing Date, (ii) the
representations and warranties of the Company set forth in Section 3.2(b) shall
be true and correct when made and as of the Closing Date and (iii) all other
representations and warranties of the Company shall be true and correct in all
material respects when made and as of the Closing Date, in each case as though
made at and as of the Closing Date;


(d)Since the date of this Agreement, no event has occurred or condition or
circumstance exists which has had, or is reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect; and


(e)The Company shall have delivered, or caused to be delivered, to the Investor
at the Closing, the Company’s closing deliveries described in Section 2.5. By
acceptance of the Purchase Price Payment, the Company shall be deemed to have
represented to the Investor that it has performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by it on or prior to the Closing
Date; and the representations and warranties of such Company contained in this
Agreement that are qualified by materiality are true and correct as of the
Closing Date and all other representations and warranties of the Company are
true and correct in all material respects as of the Closing Date.


Section 2.4    Company’s Conditions. The obligation of the Company to consummate
the issuance and sale of the Shares to the Investor shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
with respect to the Investor (any or all of which may be waived by the Company
in writing, in whole or in part, to the extent permitted by applicable Law):
(a)The representations and warranties of the Investor contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of the
Investor shall be true and correct in all material respects when made and as of
the Closing Date; and


(b)The Investor shall have delivered, or caused to be delivered, to the Company
at the Closing the Investor’s closing deliveries described in Section 2.6. By
acceptance of the Shares by the Investor, the Investor shall be deemed to have
represented to the Company that it has performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by it on or prior to the Closing
Date; and the representations and warranties of such Investor contained in this
Agreement that are qualified by materiality are true and correct as of the
Closing Date and all other representations and warranties of such Investor are
true and correct in all material respects as of the Closing Date.


Section 2.5    Company Deliveries. At the Closing, subject to the terms and
conditions hereof, the Company will deliver, or cause to be delivered, to the
Investor:
(a)    The Shares, which shall initially be delivered to the Investor in
book-entry form and registered in the name of the Investor with the transfer
agent of the Company. The Shares shall bear the legend or restricted notation
set forth in Section 4.10 and shall be free and clear of any Liens, other than
transfer restrictions under applicable federal and state securities laws;
(b)    A certificate of the Secretary of State of the Commonwealth of
Pennsylvania, dated as of a recent date, to the effect that the Company is in
good standing;
(c)    A cross-receipt executed by the Company certifying that it has received
the Aggregate Purchase Price from the Investor as of the Closing Date with
respect to the Shares issued and sold to the Investor;
(d)    The Registration Rights Agreement, which shall have been duly executed by
the Company;
(e)    A commitment letter (the “Commitment Letter”), in form and substance
satisfactory to the Investor, with respect to a senior secured delayed draw term
loan facility by and between the Company and the Investor (on behalf of itself
and certain of its Affiliates and accounts managed or sub-advised by it or its
Affiliates), which Commitment Letter shall have been duly executed by the
Company;
(f)    An opinion addressed to the Investor from Lurio & Associates, P.C. legal
counsel to the Company, dated as of the Closing, in the form and substance
attached hereto as Exhibit B; and
(g)    A certificate of the Secretary or an Assistant Secretary of the Company,
certifying as to (1) the Charter and all amendments thereto, (2) the Amended and
Restated By laws of the Company, as amended (the “Bylaws”), as in effect on the
Closing Date, (3) board resolutions authorizing the execution and delivery of
the Operative Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Shares and (4) its incumbent officers
authorized to execute the Operative Documents, setting forth the name and title
and bearing the signatures of such officers.
Section 2.6    Investor Deliveries. At the Closing, subject to the terms and
conditions hereof, the Investor will deliver, or cause to be delivered, to the
Company:
(a)    Payment to the Company of the Purchase Price equal to $19,950,000 by wire
transfer of immediately available funds to an account designated by the Company
in writing prior to the Closing Date (the “Purchase Price Payment”); provided
that such delivery shall be required only after delivery of the Shares as set
forth in Section 2.5(a);
(b)    The Registration Rights Agreement, which shall have been duly executed by
the Investor; and
(c)    The Commitment Letter, which shall have been duly executed by the
Investor.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Investor as of the date of this
Agreement as follows:
Section 3.1    Existence. The Company has been duly incorporated, is validly
subsisting and is in good standing under the laws of the Commonwealth of
Pennsylvania, with corporate power and authority to own, lease and operate its
properties and conduct its business as described in the Draft Filings and
Company SEC Documents; the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to qualify or to
be in good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, properties,
prospects, financial condition, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”);
each subsidiary of the Company other than those subsidiaries which would not,
individually or in the aggregate, constitute a “significant subsidiary” as
defined in Item 1-02(w) of Regulation S-X (each such “significant subsidiary” a
“Subsidiary”) is a corporation, partnership, limited liability company or
business trust duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite entity power and authority to own, lease and
operate its properties except where the failure to qualify or be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect. The Company does not own or control, directly or indirectly, any
corporation, association or other corporate entity that, individually or in the
aggregate would constitute a Subsidiary, other than the subsidiaries listed on
Schedule 3.1 hereto. On a consolidated basis, the Company and its Subsidiaries
conduct their business as described in the Draft Filings and Company SEC
Documents and each Subsidiary is duly qualified as a foreign corporation,
partnership, limited liability company, business trust or other organization to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to qualify or to
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect.
Section 3.2    Shares; Capitalization.
(a)    As of the date hereof, the Company has authorized (i) 640,000,000 shares
of Common Stock, (ii) 1,800,000 shares of preferred stock and (iii) 900,000
shares of Series A convertible preferred stock, and all of the issued and
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, free of all liens, charges
and encumbrances and not in violation of or subject to any preemptive or similar
rights. Except as otherwise disclosed in the Company SEC Documents or the Draft
Filings, all of the issued and outstanding capital stock or other ownership
interests of each Subsidiary of the Company (i) have been duly authorized and
validly issued, (ii) are fully paid and non-assessable and (iii) are owned by
the Company directly or through Subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity except as
described in the Company SEC Documents or the Draft Filings and except for such
security interests, mortgages, pledges, liens, encumbrances, claims or equities
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
(b)    As of the date hereof, (i) the Company has 60,008,481 shares of Common
Stock issued and outstanding, (ii) the Company has 445,063 shares of Series A
convertible preferred stock issued and outstanding and (iii) the Company has
options, warrants or other rights to acquire an aggregate of 1,151,075 shares of
Common Stock issued and outstanding. Except as set forth in this Section 3.2(b),
there are no outstanding: (i) options, warrants or other rights to subscribe
for, purchase or acquire from the Company any Common Stock or other equity
interests in the Company (“Equity Interests”); (ii) securities of the Company
convertible into or exchangeable or exercisable for Equity Interests, voting
debt or other voting securities of the Company; and (iii) options, warrants,
calls, rights (including preemptive rights), commitments or agreements to which
the Company is a party or by which it is bound in any case obligating the
Company to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, additional shares of
capital stock or any voting debt or other voting securities of the Company, or
obligating the Company to grant, extend or enter into any such option, warrant,
call, right, commitment or agreement.
Section 3.3    No Conflict. The issue and sale of the Shares, the execution,
delivery and performance by the Company and its Subsidiaries of the Operative
Documents, the application of the proceeds from the sale of the Shares, the
consummation of the transactions contemplated hereby and thereby, will not (a)
conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company or any of its Subsidiaries, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject, (b) result in any violation of the provisions of the Charter or Bylaws
(or similar organizational documents) of the Company or any of its Subsidiaries,
or (c) result in any violation by the Company or any Subsidiary of any statute
or any judgment, order, decree, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or any of its Subsidiaries
or any of their properties or assets, except, with respect to clauses (a) and
(c), conflicts or violations that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Company or any of its Subsidiaries to
perform their respective obligations under this Agreement or any of the
Operative Documents.
Section 3.4    No Default. Neither the Company nor any of its Subsidiaries (a)
is in violation of its respective charter or bylaws (or similar organizational
documents), (b) is in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, condition or other obligation contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject, or (c) except as disclosed in
the Company SEC Documents or in the Draft Filings, is in violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (b) and (c), to the
extent any such conflict, breach, violation or would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or cause a
material adverse effect on the ability of the Company or any of its Subsidiaries
to perform their obligations under this Agreement or any of the Operative
Documents.
Section 3.5    Authority. The Company has all requisite corporate, partnership
or limited liability company power and authority, as applicable, to issue, sell
and deliver the Common Stock, in accordance with and upon the terms and
conditions set forth in this Agreement. The Common Stock has been duly
authorized and, upon issuance pursuant to the terms hereof, each share of Common
Stock shall be validly issued, fully paid and non-assessable and outstanding,
free of all liens, charges and encumbrances and will not have been issued in
violation of or subject to any preemptive or similar rights. All corporate
and/or other action required to be taken by the Company for the authorization,
issuance, sale and delivery of the Common Stock, the execution and delivery of
the Operative Documents and the consummation of the transactions contemplated
hereby and thereby has been validly taken. No approval from the holders of
outstanding shares of Common Stock or any other Equity Interests is required in
connection with the Company’s issuance and sale of the Shares to the Investor or
in connection with any other matter contemplated hereby.
Section 3.6    Private Placement. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 4.5, the issuance and sale
of the Shares pursuant hereto are exempt from the registration requirements of
the Securities Act. No form of general solicitation or general advertising
within the meaning of Regulation D (including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company, or any Person acting on behalf of the Company in connection with
the offer and sale of the Shares.
Section 3.7    Approvals. No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental agency or
body, domestic or foreign, having jurisdiction over the Company is required for
the offering and sale of the Shares or the consummation by the Company of the
other transactions contemplated by the Operative Documents, except for the
filing of the registration statement by the Company with the Commission pursuant
to the Securities Act, as required by the Registration Rights Agreement, the
filing with the Commission of a Form 8-K in connection with the offer and sale
of the Shares pursuant to item 3.02 of Form 8-K, and the filing with the
Commission of a Form D pursuant to Regulation D promulgated under the Securities
Act.
Section 3.8    Compliance with Laws.
(a)    The Company and each of its Subsidiaries holds, and is operating in
compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority or self-regulatory body required for the conduct
of its business and all such franchises, grants, authorizations, licenses,
permits, easements, consents, certifications and orders are valid and in full
force and effect; and neither the Company nor any of its Subsidiaries has
received notice of any revocation or modification of any such franchise, grant,
authorization, license, permit, easement, consent, certification or order or has
reason to believe that any such franchise, grant, authorization, license,
permit, easement, consent, certification or order will not be renewed in the
ordinary course; and the Company and each of its Subsidiaries is in compliance
in all material respects with all applicable federal, state, local and foreign
laws, regulations, orders and decrees.
(b)    The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions where the
Company or any of its Subsidiaries conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened.
(c)    Neither the Company nor any of its Subsidiaries, nor, to the knowledge of
the Company, any directors, officers or employees of the Company or its
Subsidiaries, nor, to the knowledge of the Company, any agent, affiliate or
other person associated with or acting on behalf of the Company or any of its
Subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its Subsidiaries located, organized or resident in a country or territory that
is the subject or target of Sanctions, including, without limitation, Cuba,
Burma (Myanmar), Iran, North Korea, Sudan, Syria and Crimea (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds of
the offering of the Shares hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
Sanctions. For the past five years, the Company and its Subsidiaries have not
engaged in, are not now engaged in and will not engage in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.
(d)    Neither the Company nor any of its Subsidiaries, nor, to the knowledge of
the Company, any director, officer, employee, agent, affiliate or other person
associated with or acting on behalf of the Company or any of its Subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made or taken an act in furtherance of an offer, promise or authorization of any
direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti‑corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Company and its Subsidiaries have instituted, maintain and enforce,
and will continue to maintain and enforce, policies and procedures designed to
promote and ensure compliance with anti-bribery and anti-corruption laws to the
extent such laws are applicable to the business, assets and operations of the
Company and its Subsidiaries.
Section 3.9    Due Authorization. The Company has all requisite corporate power
and authority to execute, deliver and perform its obligations under the
Operative Documents. The Operative Documents have been duly authorized by the
Company, and duly executed and delivered by the Company in accordance with the
terms hereof and thereof, and (assuming the due authorization, execution and
delivery thereof by the other parties thereto) will be the legally valid and
binding obligations of the Company in accordance with the terms thereof,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and, as to
rights of indemnification and contribution, by principles of public policy.
Section 3.10    Legal Proceedings. Except as disclosed in the Draft Filings and
Company SEC Documents, there are no legal or governmental proceedings pending to
which the Company or any of its Subsidiaries is a party or of which any property
of the Company or any of its Subsidiaries is the subject which if determined
adversely to the Company, or such Subsidiary, would individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or which
would, individually or in the aggregate, materially and adversely affect the
consummation of the transactions contemplated under the Operative Documents or
the performance by the Company or any of its Subsidiaries of their obligations
hereunder or thereunder; and, to the Company’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others.
Section 3.11    Company SEC Documents. Except as set forth on Schedule 3.11, the
Company’s forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents, collectively the “Company SEC Documents”) have been filed with
the Commission on a timely basis. The Company SEC Documents and the Draft
Filings, including, without limitation, any audited or unaudited financial
statements and any notes thereto or schedules included therein, at the time
filed or when filed in the case of the Draft Filings (or in the case of
registration statements, solely on the dates of effectiveness) (except to the
extent corrected by a subsequent Company SEC Document) (i) do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (ii) comply in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, (iii) comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (iv) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the Commission), and (v) fairly present
(subject in the case of unaudited statements to normal and recurring audit
adjustments) in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then
ended.
Section 3.12    Internal Controls. Except as disclosed in the Company SEC
Documents and the Draft Filings, the Company and each of its Subsidiaries
maintain a system of internal control over financial reporting (as such term is
defined in Rule 13a-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Company’s principal executive and principal financial
officers, to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles in the United States.
Except as disclosed in the Company SEC Documents and the Draft Filings, the
Company and each of its Subsidiaries maintains internal accounting controls that
are sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary to permit preparation of the Company’s
financial statements in conformity with accounting principles generally accepted
in the United States and to maintain accountability for its assets, (iii) access
to the Company’s assets is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for the
Company’s assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.
Section 3.13    No Material Adverse Effect. Except as described in the Company
SEC Documents and in the Draft Filings, since June 30, 2019, no event or
circumstance has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.
Section 3.14    Certain Fees. Neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any Person that could
give rise to a valid claim against the Investor for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Shares or any other transaction contemplated by the Operative Documents.
Section 3.15    No Integration. Neither the Company or any of its Subsidiaries
nor any other Person acting on behalf of the Company or any of its Subsidiaries
has sold or issued any securities that would be integrated with the offering of
the Shares contemplated by this Agreement pursuant to the Securities Act, the
rules and regulations thereunder or the interpretations thereof by the
Commission.
Section 3.16    Investment Company Status. Neither the Company nor any
Subsidiary of the Company is or, after giving effect to the offer and sale of
the Shares and the application of the proceeds therefrom, will be an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.
Section 3.17     Nasdaq Listing of Shares. The Shares will be issued in
compliance with all applicable rules of Nasdaq.
Section 3.18    No Side Agreements. There are no agreements by the Company or
any of its Affiliates relating to or entered into in connection with the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions with respect to such parties.
Section 3.19    Ownership of Assets. The Company and its Subsidiaries have good
and marketable title to all property (whether real or personal) described in the
Draft Filings and Company SEC Documents as being owned by them, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects except such as are described in such Draft Filings and Company SEC
Documents. The property held under lease by the Company and its Subsidiaries is
held by them under valid, subsisting and enforceable leases with only such
exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of the Company or its
Subsidiaries.
Section 3.20    Intellectual Property. The Company and each of its Subsidiaries
owns, possesses, or, to the knowledge of the Company, can acquire on reasonable
terms, all material Intellectual Property necessary for the conduct of the
Company’s and its Subsidiaries’ business as now conducted. Furthermore, except
as otherwise disclosed in the Draft Filings and Company SEC Documents, (A) to
the knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property; (B) there is no
pending or, to the knowledge of the Company, threatened, action, suit,
proceeding or claim by others challenging the Company’s or any of its
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such claim; (C)
the Intellectual Property owned by the Company and its Subsidiaries, and to the
knowledge of the Company, the Intellectual Property licensed to the Company and
its Subsidiaries, has not been adjudged invalid or unenforceable, in whole or in
part, and there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (D) there is no pending or, to
the knowledge of the Company, threatened action, suit, proceeding or claim by
others that the Company or any of its Subsidiaries infringes, misappropriates or
otherwise violates any Intellectual Property or other proprietary rights of
others, neither the Company or any of its Subsidiaries has received any written
notice of such claim and the Company is unaware of any other fact which would
form a reasonable basis for any such claim; and (E) to the Company’s knowledge,
no employee of the Company or any of its Subsidiaries is in or has ever been in
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company or any of its Subsidiaries or actions undertaken by
the employee while employed with the Company or any of its Subsidiaries, except
as such violation would not result in a Material Adverse Effect.
Section 3.21    Taxes. The Company and its Subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns required to
be filed (except in any case in which the failure to so file is not material)
and are not in default in the payment of any taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
the Company or any of its Subsidiaries is contesting in good faith, or to the
extent such default is not material. There is no pending dispute with any taxing
authority relating to any of such returns, and the Company has no knowledge of
any proposed liability for any tax to be imposed upon the properties or assets
of the Company or any of its Subsidiaries for which there is not an adequate
reserve reflected in the Company’s financial statements included in the Draft
Filings and Company SEC Documents.
Section 3.22    Ownership of Other Entities. Other than the Subsidiaries of the
Company, the Company, directly or indirectly, owns no capital stock or other
equity or ownership or proprietary interest in any corporation, partnership,
association, trust or other entity.
Section 3.23    Insurance. The Company and each of its Subsidiaries carries, or
is covered by, insurance from reputable insurers in such amounts and covering
such risks as is customary and prudent for the businesses in which they are
engaged; all policies of insurance and any fidelity or surety bonds insuring the
Company or any of its Subsidiaries or its business, assets, employees, officers
and directors are in full force and effect in accordance with their terms;
subject to the disclosures in the Draft Filings and the Company SEC Documents,
the losses, claims, damages or liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses that are reasonably
expected to be incurred pursuant to any pending, threatened or reasonably
expected legal and governmental proceedings do not exceed the coverage limits
under such policies by amounts that would, individually or in the aggregate,
reasonably be expected to be materially adverse to the Company; the Company and
its Subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; except as disclosed to the Investor prior
to the date hereof, there are no claims by the Company or any of its
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of its Subsidiaries has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
Subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
Section 3.24    Sarbanes-Oxley Act. The Company is in compliance with all
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and the rules and regulations of the Commission thereunder.
Section 3.25    Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act) and, except as disclosed in the Draft Filings and Company SEC
Documents, such controls and procedures are effective in ensuring that material
information relating to the Company, including its Subsidiaries, is made known
to the principal executive officer and the principal financial officer. Except
as disclosed in the Company SEC Documents and the Draft Filings, the Company has
utilized such controls and procedures in preparing and evaluating the
disclosures in the Company’s Exchange Act filings and other public disclosure
documents.
Section 3.26    Compliance with Environmental Laws. Except as disclosed in the
Draft Filings and Company SEC Documents, neither the Company nor any of its
Subsidiaries is in violation of any statute, any rule, regulation, decision or
order of any Governmental Authority or any court, domestic or foreign, relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “Environmental Laws”), owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off‑site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim would
individually or in the aggregate, have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
claim. Neither the Company nor any of its Subsidiaries anticipates incurring any
material capital expenditures relating to compliance with Environmental Laws.
Section 3.27    Compliance with Occupational Laws. The Company and each of its
Subsidiaries (A) is in compliance, in all material respects, with any and all
applicable foreign, federal, state and local laws, rules, regulations, treaties,
statutes and codes promulgated by any and all Governmental Authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace (“Occupational Laws”);
(B) has received all material permits, licenses or other approvals required of
it under applicable Occupational Laws to conduct its business as currently
conducted; and (C) is in compliance, in all material respects, with all terms
and conditions of such permit, license or approval. No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries relating to
Occupational Laws, and the Company does not have knowledge of any facts,
circumstances or developments relating to its operations that could reasonably
be expected to form the basis for or give rise to such actions, suits,
investigations or proceedings.
Section 3.28    ERISA and Employee Benefits Matters. (A) To the knowledge of the
Company, no “prohibited transaction” as defined under Section 406 of ERISA or
Section 4975 of the Code and not exempt under ERISA Section 408 and the
regulations and published interpretations thereunder has occurred with respect
to any Employee Benefit Plan. At no time has the Company or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to Part
3 of Subtitle B of Title I of ERISA, Title IV of ERISA, or Section 412 of the
Code or any “multiemployer plan” as defined in Section 3(37) of ERISA or any
multiple employer plan for which the Company or any ERISA Affiliate has incurred
or could incur liability under Section 4063 or 4064 of ERISA. No Employee
Benefit Plan provides or promises, or at any time provided or promised, retiree
health, life insurance, or other retiree welfare benefits except as may be
required by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or similar state law. Each Employee Benefit Plan is and has been
operated in material compliance with its terms and all applicable laws,
including but not limited to ERISA and the Code and, to the knowledge of the
Company, no event has occurred (including a “reportable event” as such term is
defined in Section 4043 of ERISA) and no condition exists that would subject the
Company or any ERISA Affiliate to any material tax, fine, lien, penalty or
liability imposed by ERISA, the Code or other applicable law. Each Employee
Benefit Plan intended to be qualified under Code Section 401(a) is so qualified
and has a favorable determination or opinion letter from the IRS upon which it
can rely, and any such determination or opinion letter remains in effect and has
not been revoked; to the knowledge of the Company, nothing has occurred since
the date of any such determination or opinion letter that is reasonably likely
to adversely affect such qualification; (B) with respect to each Foreign Benefit
Plan, such Foreign Benefit Plan (1) if intended to qualify for special tax
treatment, meets, in all material respects, the requirements for such treatment,
and (2) if required to be funded, is funded to the extent required by applicable
law, and with respect to all other Foreign Benefit Plans, adequate reserves
therefor have been established on the accounting statements of the applicable
Company or Subsidiary; (C) the Company does not have any obligations under any
collective bargaining agreement with any union and no organization efforts are
underway with respect to Company employees.
Section 3.29    Business Arrangements. Except as disclosed in the Draft Filings
and Company SEC Documents, neither the Company nor any of its Subsidiaries has
granted any material rights to develop, manufacture, produce, assemble,
distribute, license, market or sell its products to any other person and is not
bound by any material agreement that affects the exclusive right of the Company
or such Subsidiary to develop, manufacture, produce, assemble, distribute,
license, market or sell its products.
Section 3.30    Labor Matters. No labor problem or dispute with the employees of
the Company or any of its Subsidiaries exists or is threatened or imminent, and
the Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its Subsidiaries’ principal suppliers, contractors or
customers, that could have a Material Adverse Effect.
Section 3.31    Restrictions on Subsidiary Payments to the Company. No
Subsidiary of the Company is currently prohibited, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except as described in or contemplated by the Draft Filings and Company
SEC Documents.
Section 3.32    Statistical Information/Forward Looking Statements. Any
third-party statistical and market-related data included in the Company SEC
Documents are based on or derived from sources that the Company reasonably
believes to be reliable and accurate in all material respects. No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained in the Draft Filings and SEC
Company Documents has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.
Section 3.33    Exports and Imports. Except as disclosed in the Draft Filings
and Company SEC Documents, to the knowledge of the Company, no officer,
director, affiliate, agent, distributor, or representative of the Company has
any reason to believe that the Company or any of the foregoing persons or
entities have taken or omitted to take any action in violation of, or which may
cause the Company to be in violation of, any applicable U.S. law governing
imports into or exports from the United States, reexports from one foreign
country to another, disclosures of technology, or other cross-border
transactions, including without limitation: the Arms Export Control Act (22
U.S.C.A. § 2278), the Export Administration Act (50 U.S.C. App. §§ 2401-2420),
the International Traffic in Arms Regulations (22 C.F.R. §§ 120-130), the Export
Administration Regulations (15 C.F.R. § 730 et seq.), the Customs Laws of the
United States (19 U.S.C. § 1 et seq.), the International Emergency Economic
Powers Act (50 U.S.C. §§ 1701-1706), the Trading With the Enemy Act (50 U.S.C.
App. §§ 5, 16), the Foreign Assets Control Regulations administered by the
Office of Foreign Assets Control, any executive orders or regulations issued
pursuant to the foregoing or by the agencies listed in Part 730 of the Export
Administration Regulations, and any applicable non-U.S. laws of a similar
nature. Except as disclosed in the Draft Filings and Company SEC Documents, to
the Company’s knowledge, there has never been a claim or charge made in writing,
investigation undertaken, violation found, or settlement of any enforcement
action under any of the laws referred to herein by any governmental entity with
respect to matters arising under such laws against the Company, or against its
agents, distributors or representatives in connection with their relationship
with the Company.
Section 3.34    Related Party Transactions. No transaction has occurred between
or among the Company, on the one hand, and any of the Company’s officers,
directors or five percent or greater stockholders or any affiliate or affiliates
of any such officer, director or five percent or greater stockholders that is
required to be described that is not so described in the Draft Filings and
Company SEC Documents. The Company has not, directly or indirectly, extended or
maintained credit, or arranged for the extension of credit, or renewed an
extension of credit, in the form of a personal loan to or for any of its
directors or executive officers in violation of applicable laws, including
Section 402 of the Sarbanes-Oxley Act.
Section 3.35    Effect of Certificates. Any certificate signed by any officer of
the Company and delivered to the Representative or to counsel for the Investor
shall be deemed a representation and warranty by the Company to the Investor as
to the matters covered thereby.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
The Investor (or the fund(s) for which it serves as nominee) hereby represents
and warrants to the Company as of the date of this Agreement as follows:
Section 4.1    Existence. The Investor is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its properties
and to conduct its business as currently conducted, except where the failure to
have such power or authority would not prevent the consummation of the
transactions contemplated by this Agreement and the Registration Rights
Agreement.
Section 4.2    Authorization, Enforceability. The Investor has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
thereby, and the execution, delivery and performance by the Investor of this
Agreement and the Registration Rights Agreement has been duly authorized by all
necessary action on the part of the Investor. The Operative Documents have been
duly executed and delivered by the Investor in accordance with the terms hereof
and thereof and (assuming the due authorization, execution and delivery by the
Company) this Agreement and the Registration Rights Agreement constitute the
legal, valid and binding obligations of the Investor; and the Registration
Rights Agreement is enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.
Section 4.3    No Conflict. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Investor and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (a) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any material agreement to
which the Investor is a party or by which the Investor is bound or to which any
of the property or assets of the Investor is subject, (b) conflict with or
result in any violation of the provisions of the organizational documents of the
Investor, or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Investor or the
property or assets of the Investor, except in the cases of clauses (a) and (c),
for such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by the Operative Documents.
Section 4.4    Certain Fees. No fees or commissions are or will be payable by
the Investor to brokers, finders, or investment bankers with respect to the
purchase of any of the Shares or the consummation of the transaction
contemplated by this Agreement. The Investor agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Investor in connection with the purchase of the
Shares or the consummation of the transactions contemplated by this Agreement.
Section 4.5    Investment.
(a)    The Investor is (i) an “accredited investor” within the meaning of Rule
501(a) (1), (2), (3) or (7) under the Securities Act, and (ii) an Institutional
Account as defined in Financial Industry Regulatory Authority, Inc. Rule 4512(c)
and (iii) a sophisticated institutional investor, experienced in investing in
transactions of the type contemplated by this Agreement and capable of
evaluating investment risks in connection with the Investor’s participation in
the transaction contemplated hereby. Such purchaser is able to bear the
substantial risks associated with its purchase of the Shares, including loss of
the entire investment therein.
(b)    The Investor is acquiring its entire beneficial ownership interest in the
Shares for the Investor’s own account or the account of its Affiliates or the
accounts of clients for whom the Investor exercises discretionary investment
authority (all of whom the Investor hereby represents and warrants are
“accredited investors” as defined in Rule 501 promulgated under the Securities
Act) and, except as otherwise set forth on the signature page hereto, not as a
nominee or agent, and with no intention of distributing the Shares or any part
thereof in violation of the securities Laws of the United States or any state,
without prejudice, however, to the Investor’s right at all times to sell or
otherwise dispose of all or any part of the Shares under a registration
statement under the Securities Act and applicable state securities laws or under
an exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If the Investor
should in the future decide to dispose of any of the Shares, the Investor
understands (a) that it may do so only in compliance with the Securities Act and
applicable state securities Law, as then in effect, including a sale
contemplated by any registration statement pursuant to which such securities are
being offered, or pursuant to an exemption from the Securities Act, and (b) that
stop-transfer instructions to that effect will be in effect with respect to such
securities.
Section 4.6    Restricted Securities. The Investor understands that the Shares
are characterized as “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may not be resold absent registration under the Securities Act
or an exemption therefrom. In this connection, the Investor represents that it
is knowledgeable with respect to Rule 144 of the Commission promulgated under
the Securities Act.
Section 4.7    No Disqualification Event. Neither the Investor nor any of its
directors, executive officers, other officers is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) promulgated
under the Securities Act.
Section 4.8    Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since September 30, 2019, neither the Investor
nor any Affiliate of the Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to the Investor’s
investments or trading or information concerning the Investor’s investments,
including in respect of the Common Stock, and (z) is subject to the Investor’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with the Investor or
any Trading Affiliate, effected or agreed to effect any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities).
Section 4.9    Residence. The address of the Investor’s office in which it
maintains its principal place of business is set forth on Section 7.5 hereof.
Section 4.10    Legend. The Investor understands that the Shares will be notated
with the following legend:
(a)    “These securities have not been registered under the Securities Act of
1933, as amended (the “Securities Act”). These securities may not be sold or
offered for sale except pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from registration thereunder, in
each case in accordance with all applicable securities laws of the states or
other jurisdictions, and in the case of a transaction exempt from registration,
such securities may only be transferred if the transfer agent for such
securities has received documentation satisfactory to it that such transaction
does not require registration under the Securities Act.”
Section 4.11    Company Information. The Investor acknowledges that it had the
opportunity to ask questions of and receive answers from the Company directly
and it conducted and completed its own independent due diligence with respect to
the purchase of the Shares. Based on the information as the Investor has deemed
appropriate, it has independently made its own analysis and decision to enter
into this Agreement and purchase the Shares. Except for the representations,
warranties and agreements of the Company expressly set forth in the Agreement,
the Investor is relying exclusively on its own sources of information,
investment analysis and due diligence (including professional advice you deem
appropriate) with respect to the purchase of the Shares.
ARTICLE V
COVENANTS
Section 5.1    Company Cooperation. The Company shall promptly and accurately
respond, and shall use its commercially reasonable efforts to cause its transfer
agent to respond, to reasonable requests for information (which is otherwise not
publicly available) made by an Investor or its auditors relating to the actual
holdings of the Investor or its accounts; provided, that the Company shall not
be obligated to provide any such information that could reasonably result in a
violation of applicable Law or conflict with the Company’s insider trading
policy or a confidentiality obligation of the Company. The Company shall use its
commercially reasonable efforts to cause its transfer agent to reasonably
cooperate with the Investor to ensure that the Shares are validly and
effectively issued to the Investor and that the Investor’s ownership of the
Shares following the Closing is accurately reflected on the appropriate books
and records of the Company’s transfer agent.
Section 5.2    Lock-Up. For a period of 90 days from the Closing Date (the
“Lock-Up Period”), except as provided herein, the Investor shall not Dispose of
any Shares; provided, however, the foregoing shall not preclude the Investor
from Disposing of any Shares in connection with an Approved Sale, third-party
tender offer for shares of the Company, buyback by the Company or any Affiliate
thereof of any Shares of the Company, any other transaction approved by the
shareholders or the board of directors of the Company or any transaction similar
to the foregoing.
Section 5.3    Non-Public Information. No later than one Business Day following
the date hereof, upon review and approval by the Investor (email being
sufficient), the Company shall issue a press release (the “Press Release”)
announcing the entry into this Agreement and describing the material terms of
the transactions contemplated by the Operative Documents and disclosing any
other material, nonpublic information that the Company may have provided the
Investor at any time prior to the issuance of the Press Release. Prior to the
issuance of the Press Release, the Company shall consider and incorporate into
such Press Release any reasonable comments by the Investor.
Section 5.4    Use of Proceeds. The Company shall use the collective proceeds
from the sale of the Shares for working capital and general corporate purposes.
ARTICLE VI
INDEMNIFICATION
Section 6.1    Indemnification by the Company. The Company agrees to indemnify
the Investor and its Representatives (collectively, “Indemnified Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Company contained herein,
provided that such claim for indemnification relating to a breach of the
representations or warranties is asserted prior to the expiration of such
representations or warranties (to the extent such representations or warranties
are subject to expiration). No Indemnified Party shall be entitled to recover
special, consequential (including lost profits) or punitive damages, provided
that any losses recovered by a third party against Indemnified Parties as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Company contained herein shall
be included in such Indemnified Party’s losses, regardless of the form of such
third party’s losses and whether components of such awards relate to special,
consequential or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Shares, which is specifically included in damages covered by Indemnified
Parties’ indemnification above. Solely for purposes of this Article VI, in
determining whether there has been a breach of the representations and
warranties set forth in Section 3.10 or Section 3.23, the qualification “except
as disclosed in the Draft Filings and Company SEC Documents” or words of similar
import contained in such representations or warranties shall be disregarded and
without effect (as if such qualification were deleted from such representation
or warranty).
Section 6.2    Indemnification Procedure. Promptly after any Indemnified Party
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third Person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (a)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (b) if (i) the Indemnifying Party has
failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.
ARTICLE VII
MISCELLANEOUS
Section 7.1    Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any party has an obligation under the Operative Documents, the expense
of complying with that obligation shall be an expense of such party unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by the Investor, such action shall be in the Investor’s sole
discretion unless otherwise specified in this Agreement. If any provision in the
Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.
Section 7.2    Survival of Provisions. The representations and warranties set
forth in Sections 3.1, 3.2, 3.5, 3.6, 3.7, 3.9, 3.11, 3.14, 3.16, 4.1, 4.2 and
4.5 shall survive the execution and delivery of this Agreement indefinitely, and
the other representations and warranties set forth herein shall survive for a
period of 12 months following the Closing Date regardless of any investigation
made by or on behalf of the Company or the Investor. The covenants made in this
Agreement shall survive the Closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Shares and payment therefor and repurchase thereof. All indemnification
obligations of the Company pursuant to this Agreement and the provisions of
Article VI shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.
Section 7.3    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Operative Document, any waiver of
any provision of this Agreement or any other Operative Document, and any consent
to any departure by the Company from the terms of any provision of this
Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.
Section 7.4    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon the Company, the
Investor, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
(b)    Assignment of Rights. The Investor may assign all or any portion of its
rights and obligations under this Agreement without the consent of the Company
to any Affiliate of the Investor. Except as expressly permitted by this Section
7.4(b), such rights and obligations may not otherwise be transferred except with
the prior written consent of the Company (which consent shall not be
unreasonably withheld). In each case, the assignee shall be deemed to be an
Investor hereunder with respect to such assigned rights or obligations and shall
agree to be bound by the provisions of this Agreement.
Section 7.5    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:
(a)    If to the Investor:
Antara Capital LP
500 Fifth Avenue, Suite 2320
New York, New York 10110
Attention: Lance Kravitz
E-mail: lkravitz@antaracapital.com



with a copy to:
Milbank LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
Attention: Adam Moses
E-mail: amoses@milbank.com



(b)    If to the Company:
USA Technologies, Inc.
100 Deerfield Lane, Suite 140
Malvern, PA 19355
Attention: Stephen P. Herbert,
Title: Chief Executive Officer
with a copy to:
Lurio & Associates, P.C.
Suite 3120, 2005 Market Street
Philadelphia, PA 19103
Attention: Douglas M. Lurio, Esquire
Email: dlurio@luriolaw.com


or to such other address as the Company or the Investor may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
Section 7.6    Removal of Legend.
(a)    The Company, at its sole cost, shall remove the legend described in
Section 4.10 (or instruct its transfer agent to so remove such legend) from the
Shares issued and sold to the Investor pursuant to this Agreement if (A) such
Shares are sold pursuant to an effective registration statement under the
Securities Act, (B) such Shares are sold or transferred pursuant to Rule 144 (if
the transferor is not an Affiliate of the Company), or (C) such Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144(c)(1)
(or Rule 144(i)(2), if applicable) as to such securities and without volume or
manner of sale restrictions.
(b)    In connection with a sale of the Shares by an Investor in reliance on
Rule 144, the applicable Investor or its broker shall deliver to the transfer
agent and the Company a broker customary representation letter providing to the
transfer agent and the Company any information necessary to determine that the
sale of the Shares is made in compliance with Rule 144, including, as may be
appropriate, a certification that the Investor is not an Affiliate of the
Company and regarding the length of time the Shares have been held. Upon receipt
of such representation letter, the Company shall promptly direct its transfer
agent to remove the legend referred to in Section 4.10 from the Shares, and the
Company shall bear all costs associated therewith. After the Investor or its
permitted assigns have held the Shares for such time as non-Affiliates are
permitted to sell without volume limitations under Rule 144, if the Shares still
bear the restrictive legend referred to in Section 4.10, the Company agrees,
upon request of the Investor or permitted assignee, to take all steps necessary
to promptly effect the removal of the legend described in Section 4.10 from the
Shares, and the Company shall bear all costs associated therewith, regardless of
whether the request is made in connection with a sale or otherwise, so long as
the Investor or its permitted assigns provide to the Company any information the
Company deems reasonably necessary to determine that the legend is no longer
required under the Securities Act or applicable state laws, including, without
limitation, a certification that the holder is not an Affiliate of the Company
(and a covenant to inform the Company if it should thereafter become an
Affiliate and to consent to the notation of an appropriate restrictive legend)
and regarding the length of time the Shares have been held.
(c)    Promptly upon the removal of the legend described in Section 4.7 in
accordance with this Section 7.6, but in no event later than five (5) business
days after such removal, the Company will exercise commercially reasonable
efforts to deliver, on behalf of the Investor, the Shares to a securities
account designated by the Investor held by the Depository Trust Company.
Section 7.7    Entire Agreement. This Agreement, the other Operative Documents
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Company or any of its Affiliates or the
Investor or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter, provided, however, that all of the
terms and conditions of the non-disclosure agreement, dated September 30, 2019,
between Antara Capital, L.P. and the Company shall remain in full force and
effect until September 30, 2020.
Section 7.8    Governing Law and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to conflict of laws principles (other than Section 5-1401 of the General
Obligations Law). Any legal suit, action or proceeding arising out of or based
upon this Agreement or any other transaction contemplated hereby shall be
instituted in the federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York and County
of New York, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding. Service of process, summons,
notice or other document by certified or registered mail to such party’s address
set forth herein shall be effective service of process for any suit, action or
other proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.


Section 7.9    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original
thereof.Recapitalization, Exchanges, Etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to any and all equity
interests of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for or in substitution of, the Shares, and shall be
appropriately adjusted for combinations, splits, recapitalizations and the like
occurring after the date of this Agreement and prior to the Closing.
[Signature pages follow.]








1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
USA TECHNOLOGIES, INC.
By: /s/ Stephen P. Herbert
Name: Stephen P. Herbert
Title:     CEO, Director








Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------






ANTARA CAPITAL MASTER FUND LP


By: Antara Capital LP
not in its individual corporate capacity,
but solely as Investment Advisor and agent


By: Antara Capital GP LLC,
its general partner


By: /s/ Himanshu Gulati
Name: Himanshu Gulati
Title:     Managing Member






Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------




SCHEDULE 3.1

SUBSIDIARIES OF THE COMPANY


Subsidiary of Incorporation
State or Organization



Cantaloupe Systems, Inc.
Delaware











Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------





SCHEDULE 3.1

SUBSIDIARIES OF THE COMPANY


Subsidiary of Incorporation
State or Organization



Cantaloupe Systems, Inc.
Delaware









3.1

--------------------------------------------------------------------------------




SCHEDULE 3.11


COMPANY SEC DOCUMENTS


Form 10-K for year ended June 30, 2018


Form 10-Q for quarter ended September 30, 2018


Form 10-Q for quarter ended December 31, 2018


Form 10-Q for quarter ended March 31, 2019


Form 10-K for year ended June 30, 2019                    








3.1

--------------------------------------------------------------------------------





EXHIBIT A
REGISTRATION RIGHTS AGREEMENT
(Please see attached)






Exhibit A to Stock Purchase Agreement

--------------------------------------------------------------------------------





EXHIBIT B

FORM OF OPINION OF LURIO & ASSOCIATES, P.C.
1.
The Company is a corporation validly subsisting under the laws of the
Commonwealth of Pennsylvania with corporate power and authority to own or lease,
as the case may be, and to operate its properties and conduct the businesses
described in the Company SEC Documents.

2.
Based solely on certificates of public officials, and except for the states of
California, Maryland and Oregon for which we are not able to obtain such
certificates regarding the Company, each of the Company and its subsidiaries was
duly qualified or licensed to do business and is in good standing as a foreign
corporation, limited liability company or partnership, as applicable, in each
jurisdiction listed in Schedule I with respect to it as of the respective dates
specified in such schedule.

3.
Based upon the representations, warranties and agreements of the Company and the
Investor in the Agreement, it is not necessary in connection with the offer and
sale of the Shares to the Investor under the Agreement to register the Shares
under the Securities Act, it being understood that no opinion is expressed as to
any subsequent resale of the Shares.

4.
The Common Stock has been duly authorized by the Company and the issuance of
such shares will not be subject to preemptive rights pursuant to the
Pennsylvania Business Corporation Law, the Amended & Restated Articles of
Incorporation or the Amended and Restated By-laws of the Company.





Exhibit B to Stock Purchase Agreement

--------------------------------------------------------------------------------






Schedule I

List of Jurisdictions


USA Technologies, Inc.


Colorado
Louisiana
North Carolina
South Carolina
Virginia
Oregon


Cantaloupe Systems, Inc.


Colorado




